Name: Council Regulation (EEC) No 1206/84 of 27 April 1984 amending Regulation (EEC) No 1079/77 as regards the co-responsibility levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 84 Official Journal of the European Communities No L 115/73 COUNCIL REGULATION (EEC) No 1206/84 of 27 April 1984 amending Regulation (EEC) No 1079/77 as regards the co-responsibility levy in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1 079/77 (3), as last amended by Regulation (EEC) No 1209/83 (4), intro ­ duced a co-responsibility levy to apply until the end of the 1984/85 milk year and covering, in principle, all milk supplied to dairies and certain farm sales of milk products ; Whereas, in order to take account of the varying conditions of production, it would appear fair to provide for the adoption of measures intended to support the incomes of small-scale milk producers, HAS ADOPTED THIS REGULATION : Article 1 Article 2a of Regulation (EEC) No 1079/77 is hereby replaced by the following : 'Article 2a For the 1984/85 and 1985/86 milk years, the Council , acting by a qualified majority on a proposal from the Commission , shall adopt measures intended to support the incomes of small-scale milk producers. The annual cost of such measures shall not exceed 120 000 000 ECU. By way of derogation from Article 6, the detailed rules of the application of this Article shall be adopted by the Commission.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984. For the Council The President M. ROCARD (') Opinion delivered on 14 April 1984 (not yet published in the Official Journal). (2) Opinion delivered on 13 March 1984 (not yet published in the Official Journal). O OJ No L 131 , 26 . 5 . 1977, p. 6 . (") OJ No L 132, 21 . 5 . 1983, p. 6 .